McBRIDE, J.
1. The testimony of the parties is very conflicting, and the careful and experienced *136circuit judge had a much better opportunity to estimate its weight than we. The testimony was taken in open court, and the judge could observe the demeanor of the witnesses on the stand, the manner in which they testified, and those many little things that give weight to or detract from the value of words spoken by the witnesses; and we are therefore inclined to attach importance to the impressions made upon his mind by the testimony of the various witnesses.
Independently of this, we are disposed to credit the account of the married life of this couple as given by the plaintiff and her witnesses. In some material particulars defendant is contradicted by overwhelming evidence, and this leads us to distrust him in other matters. If the plaintiff’s testimony is true—- and we believe that it is—her case of cruel and inhuman treatment is fully made out. We decline to go into the testimony in detail, as that would unnecessarily involve the reputation of other persons than the parties, and would be of no permanent value.
2. As to the money decree, which really seems to be the principal contention between the parties, we see nothing unfair or unjust in the award' made by the Circuit Court. The decree will therefore be affirmed. Plaintiff will recover her costs and disbursements in this court and the Circuit Court.
Affirmed.
Bean, Johns and Harris, JJ., concur.